I respectfully dissent from the majority decision to limit plaintiff's counsel fees to 25% of plaintiff's recovery, despite an agreement between plaintiff and her counsel for a fee of 33.3%. This case has been argued before a Deputy Commissioner, the Full Commission, and the North Carolina Court of Appeals.  Upon remand to the Full Commission, plaintiff's counsel again was required to present arguments in support of plaintiff's position.  While the factual and legal issues in this case may not have been unduly complex, plaintiff counsel's work in this case has certainly been more involved than in most workers' compensation actions; therefore, I believe the greater fee is justified.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER